Exhibit 10.1
2020 Match Group, Inc.
Deferred Compensation Plan for Non-Employee Directors
1.PURPOSE. The purpose of the Match Group, Inc. Deferred Compensation Plan for
Non-Employee Directors (the “Plan”) is to provide non-employee directors of
Match Group, Inc. (or any successor thereto) (the “Company”) with an opportunity
to defer Director Fees (as defined in paragraph 4(b) below).
2.EFFECTIVE DATE. The Plan became effective on October 23, 2020.
3.ELIGIBILITY. Any member of the Board of Directors of the Company (the “Board”)
who is not an employee of the Company or of any subsidiary or affiliate of the
Company is eligible to participate in the Plan.
4.ELECTION TO DEFER COMPENSATION.
(a)Time of Eligibility. An election to defer Director Fees by a newly elected
director shall be made by such director within the thirty (30) day period
following his or her election to the Board, which election shall only apply to
Director Fees earned for services performed after the date of such election. An
existing director who has either (i) not previously elected to defer Director
Fees or (ii) discontinued (or wishes to modify) a prior election to defer
Director Fees may elect to defer Director Fees (or modify an existing deferral
election) by giving written notice to the Company on or prior to December 1st of
each year (or such other date as may be determined from time to time by the
Compensation and Human Resources Committee of the Board (or such other committee
as the Board may from time to time designate)) (the “Committee”) in accordance
with paragraph 14 below and in compliance with applicable law). Any such
election (whether made by a newly elected director or an existing director, a
“Deferral Election”) shall only apply to Director Fees earned for services
performed during the calendar year following such written notice. The
effectiveness of a given Deferral Election shall continue until the
participant’s Separation from Service, as defined in paragraph 18 below, or
until the end of the calendar year during which the participant gives the
Company written notice of its discontinuance or modification, whichever shall
occur first. Any notice of discontinuance or modification shall operate
prospectively from the first day of the calendar year following the receipt of
such written notice by the Secretary of the Company, and Director Fees payable
during any subsequent calendar year shall either be paid (absent any timely
future deferral election) or deferred in accordance with the terms of the
discontinuance or modified election, as applicable; provided, however, that
Director Fees theretofore deferred shall continue to be withheld and shall be
paid in accordance with the Deferral Election pursuant to which they were
withheld. All Deferral Elections and/or the discontinuance or modification of
prior Deferral Elections shall be made on a form prescribed by the Company.
(b)Amount of Deferral. A participant may elect to defer receipt of all or a
specified portion of the annual cash retainer fee receivable by such participant
for services performed as a director of the Company (which amounts, for the
avoidance of



--------------------------------------------------------------------------------



doubt, shall include fees for services as a member or chair of one or more
committee(s) of the Board and shall not include meeting attendance fees) (the
“Director Fees”).
(c)Deferral and Payment Elections. A participant shall elect to defer Director
Fees by providing a Deferral Election to the Secretary of the Company. Such
Deferral Election shall include:
(i)the percentage or amount of Director Fees to be deferred (the “Deferred
Fees”);
(ii)the allocation of the Deferred Fees between the “Cash Fund” and “Share
Units;” and
(iii)in the case of a participant’s initial Deferral Election only, an election
of a lump-sum payment or of a number of annual installments (not to exceed five)
(the “Payment Election”) for the payment of the Deferred Fees (plus the amounts
(if any) credited under paragraph 5 below), with such lump-sum payment or the
first installment payment occurring between January 1st and January 31st of the
calendar year following the calendar year in which the participant’s Separation
from Service occurs, subject to Section 18(e) below, with any successive annual
installment payments, as applicable, to be made not later than January 31st of
each such year. Any Payment Election shall apply to all Deferred Fees, whether
covered by the initial Deferral Election or a subsequent Deferral Election;
provided, however, that this paragraph 4(c)(iii) shall not preclude a subsequent
modification to the Payment Election made in compliance with paragraph 4(d)
below.
(d)Change in Payment Election. A participant may change his or her Payment
Election (a “Subsequent Payment Election”) in accordance with the requirements
of clauses (i), (ii) and (iii) below; provided that, if a participant changes
his or her Payment Election in accordance with this Section 4(d), such
Subsequent Payment Election shall be irrevocable:
(i)Such Subsequent Payment Election may not take effect until the twelve (12)
month anniversary of the date the Subsequent Payment Election is made and filed
with the Secretary of the Company using a form prescribed by the Company;
(ii)Such lump-sum payment or the first installment payment shall be made five
(5) years after the date that the participant’s Deferred Fees (plus the amounts
(if any) credited under paragraph 5 below) would have been paid pursuant to
paragraph 4(c)(iii) above; and
(iii)The Subsequent Payment Election shall not be effective unless made at least
twelve (12) months prior to the year in which the payment of the Deferred Fees
(plus the amounts (if any) credited under paragraph 5 below) would otherwise
commence.
2

--------------------------------------------------------------------------------



5.DEFERRED COMPENSATION ACCOUNT. The Company shall establish a book-entry
account for each participant to record the participant’s Deferred Fees (the
“Account”).
(a)For Deferred Fees allocated by the participant to the Cash Fund:
(i)at the time the Director Fees would otherwise have been payable, the Account
will be credited with the amount of the Deferred Fees, receipt of which the
participant has elected to defer, and
(ii)at the end of each calendar year or terminal portion of a year, the Account
will be credited with deemed interest, at an annual rate equivalent to the
weighted average prime or base lending rate of JP Morgan Chase Bank (including
any successor thereto or such other financial institution that may be selected
from time to time by the Committee in accordance with paragraph 14 below and in
accordance with applicable law) for the relevant year or portion thereof (the
“Interest Equivalents”), upon the average daily balance in the Account during
such year or portion thereof.
(b)For Deferred Fees allocated by the participant to Share Units:
(i)at the time the Director Fees would otherwise have been payable, (A) the
Account will be credited with the amount of the Deferred Fees, receipt of which
the participant has elected to defer and (B) such amount of Deferred Fees shall
be converted on such date in book entry to a number of “Share Units” (computed
to the nearest 1/1000 of a share) equal to the number of shares of common stock,
par value $.001 per share (“Common Stock”), of the Company that could have been
purchased on such date with such amount of Deferred Fees, using the closing
price for the Common Stock on such date (or, if such date is not a trading day,
on the next preceding trading day) on The Nasdaq Stock Market’s National Market
System (“Nasdaq”) or, if the Common Stock is not then listed or quoted on
Nasdaq, the principal stock exchange on which the Common Stock is then traded;
(ii)on each date on which a cash dividend is paid on the Common Stock, the
Account will be credited with the number of Share Units (computed to the nearest
1/1000 of a share) which theoretically could have been purchased with the amount
of dividends payable on the number of shares of Common Stock equal to the number
of Share Units in the participant’s Account immediately prior to the payment of
such cash dividend; the number of additional Share Units shall be calculated as
in paragraph 5(b)(i) above; provided that, with respect to the payment of any
other dividends, the Share Units in the Account shall be adjusted in the manner
provided in paragraph 7(d) below; and
(iii)on the date of the occurrence of any event described in paragraph 7(d)
below, the Account will be credited with the number of Shares Units necessary
for an equitable adjustment, which adjustment shall be determined in
3

--------------------------------------------------------------------------------



accordance with paragraph 7(d) and paragraph 14 below and in accordance with
applicable law.
(c)Unless otherwise determined by the Committee in accordance with paragraph 14
below and in accordance with applicable law, Deferred Fees shall be payable (and
related amounts credited to participant Accounts) on a quarterly basis. Each
payment shall be classified as a “separate payment” under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).
6.VALUE OF DEFERRED COMPENSATION ACCOUNTS. The value of each participant’s
Account on any date shall consist of (a) in the case of the Cash Fund, the sum
of the Deferred Fees credited in accordance with paragraph 5 above and the
Interest Equivalents credited through such date, if any, and (b) in the case of
the Share Units, the market value of the corresponding number of shares of
Common Stock on such date, determined using the closing price for the Common
Stock on such date (or, if such date is not a trading day, on the next preceding
trading day) on Nasdaq, or if the Common Stock is not then listed or quoted on
Nasdaq, the principal stock exchange on which the Common Stock is then traded. A
participant’s Account shall be credited with Interest Equivalents or additional
Share Units, if any, as applicable for so long as there is an outstanding
balance credited to the participant’s Account.
7.PAYMENT OF DEFERRED COMPENSATION. No payment shall be made from a
participant’s Account except as follows:
(a)The balance of Deferred Fees and Interest Equivalents in a participant’s
Account credited to the Cash Fund shall be paid in cash in the manner elected in
accordance with the provisions of paragraph 4 above. If annual installments are
elected, the amount of the first payment shall be a fraction of the balance in
the participant’s Account as of the December 31st of the year preceding such
payment, the numerator of which is one and the denominator of which is the total
number of annual installments elected. The amount of each subsequent payment
shall be a fraction of the balance in the participant’s Account as of December
31st of the year preceding each subsequent payment, the numerator of which is
one and the denominator of which is the total number of installments elected
minus the number of installments previously paid. Each payment pursuant to this
paragraph 7(a) shall include Interest Equivalents, but only on the amount being
paid, from the preceding December 31st to the date of payment.
(b)The balance in a participant’s Account credited to Share Units shall be paid
in the number of actual shares of Common Stock equal to the whole number of
Share Units in the participant’s Account. If annual installments are elected,
the whole number of shares of Common Stock in the first payment shall be a
fraction of the number of Share Units in the participant’s Account as of
December 31st of the year preceding such payment, the numerator of which is one
and the denominator of which is the total number of annual installments elected.
The whole number of shares of Common Stock in each subsequent payment shall be a
fraction of the Share Units in the participant’s Account as of December 31st of
the year preceding each subsequent payment, the numerator of which is one and
the denominator of which is the total number of
4

--------------------------------------------------------------------------------



installments elected minus the number of installments previously paid. Cash
payments in lieu of fractional shares of Common Stock issuable in respect of
fractional Share Units, if applicable, shall be made with the last payment.
(c)Notwithstanding the election of the participant pursuant to paragraph 4
above, in the event of a participant’s death, Disability (as defined under
Section 409A of the Code) or to comply with ethics laws or conflicts of interest
laws in accordance with Treasury Regulation Section 1.409A-3G)(4)(iii) (a
“Conflict Event”), the balance in the participant’s Account (in the case of the
Cash Fund, including Interest Equivalents in relation to the elapsed portion of
the year in which the participant’s death, Disability or Conflict Event occurs,
if any) shall be determined as of the date of death, Disability or Conflict
Event, and such balance shall be paid in one lump-sum payment in cash in the
case of the Cash Fund or in actual shares of Common Stock in the case of Share
Units to the participant or the participant’s beneficiary, as the case may be,
as soon as reasonably practicable thereafter (and otherwise in compliance with
applicable law) but in no event later than the later of the last day of such
calendar year in which the death, Conflict Event or Disability occurred or
ninety (90) days following the occurrence of the death, Conflict Event or
Disability. For the avoidance of doubt, in no event may any participant,
directly or indirectly, designate the calendar year of any payment to be made
pursuant to the Plan.
(d)In the event of any merger, consolidation, acquisition of property or shares,
stock rights offering, liquidation, disposition for consideration of the
Company’s direct or indirect ownership of a subsidiary or affiliate (including
by reason of disaffiliation), or similar event affecting the Company or any of
its subsidiaries, the Board or the Committee may make such equitable and
appropriate substitutions or adjustments in the aggregate number of Share Units
in a participant’s Account, in the form or type of property represented by such
Share Units and in the number and kind of shares reserved for issuance as the
Board or the Committee deems appropriate. In the event of a stock dividend,
stock split, reverse stock split, reorganization, share combination, or
recapitalization or similar event affecting the capital structure of the Company
or a disaffiliation, separation or spinoff, in each case without consideration,
or other extraordinary dividend of property (for the avoidance of doubt, without
duplication with paragraph 5(b)(ii) above), the Committee or the Board shall
make such substitutions or adjustments as it deems appropriate and equitable to
the aggregate number of Share Units in a participant’s Account, in the form or
type of property represented by such Share Units and in the number and kind of
shares reserved for issuance. Any successor corporation or other acquirer of the
Company shall be required to assume the Company’s obligations hereunder and
substitute an appropriate number of shares of stock or other equity measure of
such successor entity for Share Units.
(e)Any shares of Common Stock that are paid to any participant pursuant to this
paragraph 7 shall constitute an award (under the Company’s Amended and Restated
2017 Stock and Annual Incentive Plan or any successor plan thereto (the “Stock
and Annual Incentive Plan”)) to non-employee directors of the Company.
5

--------------------------------------------------------------------------------



8.PARTICIPANT’S RIGHTS UNSECURED. The Plan shall be unfunded and shall not
create (or be construed to create) a trust or a separate fund or funds. The
right of a participant to receive any unpaid portion of the participant’s
Account, whether the Cash Fund or Share Units, shall be an unsecured claim
against the general assets of the Company.
9.NO RIGHT TO NOMINATION. Nothing contained in this Plan shall confer upon any
participant the right to be nominated for re-election to the Board.
10.DESIGNATION OF DEATH BENEFICIARY. The Committee shall establish such
procedures as it deems appropriate for a participant to designate a beneficiary
to whom any amounts payable in the event of such participant’s death are to be
paid.
11.GOVERNING LAW AND INTERPRETATION. The Plan and all actions taken thereunder
shall be governed by and construed in accordance with the laws of the State of
Delaware, without reference to principles of conflict of laws. The captions of
this Plan are not part of the provisions hereof and shall have no force or
effect.
12.SEVERABILITY. If any provision of the Plan shall for any reason be held to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof, and the Plan shall be construed as if such invalid
or unenforceable provision were omitted.
13.NONASSIGNABILITY. The right of a participant to receive any unpaid portion of
the participant’s Account shall not be assigned, transferred, pledged or
encumbered or be subject in any manner to alienation or anticipation.
14.ADMINISTRATION. This Plan shall be administered by the Committee. The
Committee shall have the authority to adopt rules and regulations for carrying
out the Plan and to interpret, construe and implement the provisions thereof.
All decisions made by the Committee shall be final and binding on all persons,
including the Company and the participants.
15.STOCK SUBJECT TO PLAN. Any shares of Common Stock that are paid to
participants pursuant to paragraph 7 of the Plan shall be counted against the
maximum number of shares of Common Stock reserved under the Stock and Annual
Incentive Plan.
16.CONDITIONS UPON ISSUANCE OF COMMON STOCK. Shares of Common Stock shall not be
issued pursuant to the Plan unless the issuance and delivery of such shares
pursuant hereto shall comply with all relevant provisions of law, including,
without limitation, the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which the shares of
Common Stock may then be listed.
17.AMENDMENT AND TERMINATION. This Plan may be amended, modified or terminated
at any time by the Committee or the Board; provided, however, that no such
amendment, modification or termination shall, without the consent of a
participant, adversely affect such participant’s rights with respect to amounts
theretofore accrued to the participant’s
6

--------------------------------------------------------------------------------



Account and any amendment or termination of the Plan shall be effected in
accordance with the requirements of Section 409A of the Code.
18.SECTION 409A OF THE CODE.
(a)The terms and conditions of the Plan are intended to comply (and shall be
interpreted in accordance) with Section 409A of the Code and the regulations
thereunder.
(b)For purposes of this Plan, “Separation from Service” shall mean a “separation
from service,” as defined in Section 409A of the Code.
(c)No action shall be taken under the Plan that will cause any Account to fail
to comply in any respect with Section 409A of the Code without the written
consent of the participant.
(d)Any adjustments to Share Units and/or cash payments made pursuant to
paragraph 7(d) above shall be made (i) in compliance with the requirements of
Section 409A of the Code and (ii) in such a manner as to ensure that after such
adjustment and/or cash payment the Share Units or Deferred Fees comply with the
requirements of Section 409A of the Code.
(e)Notwithstanding any other provision of this Plan to the contrary, if the
participant is a Specified Employee at the time of his or her Separation from
Service, any payment to be made to a participant upon his or her Separation from
Service shall be delayed until the earlier of (i) first day of the seventh month
following his or her Separation from Service or (ii) upon such participant’s
death. For the avoidance of doubt, in no event may any participant, directly or
indirectly, designate the calendar year of any payment to be made pursuant to
the Plan. For purposes of this Plan, “Specified Employee” shall mean any
participant who is a “key employee” (as defined in Code Section 416(i) without
regard to paragraph (5) thereof), as determined by the Company in accordance
with its uniform policy with respect to all arrangements subject to Code Section
409A, based upon the twelve (12) month period ending on each December 31st. All
participants who are determined to be key employees under Code Section
416(i)(l)(A)(i), (ii) or (iii) (without regard to paragraph (5) thereof) on
December 31st shall be treated as Specified Employees for purposes of the Plan
during the twelve (12) month period that begins on the following April 1st.
19.WITHHOLDING. To the extent required by applicable law, a participant must
make arrangements for the payment of any withholding or similar tax obligations
that arise in connection with the Plan.
7